                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA


 RONALD MILES WINTERS,
                         Plaintiff,
    vs.
                                               Case No. 3:19-cv-00146-MMS
 ZANE NIGHSWONGER,
 SUPERINTENDENT III, et al.,

                         Defendants.


             ORDER & WARNING NOTICE TO PRO SE PLAINTIFF

      At Docket 18, Defendants have filed a Motion for Summary Judgment under

Rule 56 of Federal Rules of Civil Procedure.         Because the Plaintiff is self-

represented, the Court provides the Plaintiff with the following notice of the

potential consequences of Defendants’ motion.

                        WARNING NOTICE TO PLAINTIFF

      This Notice is required to be given by the Court to all self-represented

prisoners. Defendants have made a motion for summary judgment by which they

seek to have your case against them dismissed. If granted, a motion for summary

judgment under Rule 56 of the Federal Rules of Civil Procedure will end your case

against Defendants. Although the actual text of Federal Rule of Civil Procedure

56 controls in any dispute as to its interpretation, the Court provides the following

brief explanation of this rule.




     Case 3:19-cv-00146-SLG-MMS Document 23 Filed 04/27/21 Page 1 of 3
      Federal Rule of Civil Procedure 56 tells you what you must do in order to

oppose a motion for summary judgment. Generally, summary judgment must be

granted when there is no genuine issue of material fact. In other words, if there is

no real dispute about any fact that would affect the result of your case, the party

who asked for summary judgment may be entitled to judgment as a matter of law,

which would end your case. When a party you are suing makes a motion for

summary judgment that is properly supported by declarations (or other sworn

testimony), you cannot simply rely on what your Complaint says. Instead, you

must set out specific facts in declarations or affidavits, depositions, answers to

interrogatories, or authenticated documents as provided in Federal Rule of Civil

Procedure 56(c), which you attach as exhibits to your opposition to the Defendants’

motion.   The facts that you cite to should contradict the facts as stated in

Defendants’ declarations and documents, and show that there is a genuine issue

of material fact for trial or why the Defendants do not establish that there is not a

genuine issue of material fact for trial. If you do not submit your own evidence in

opposition to the Defendants’ motion, summary judgment, if appropriate, may be

entered against you. As Plaintiff, you are on notice that if summary judgment

is granted, your case will be dismissed and there will be no trial or further

proceedings in regard to the allegations you make against Defendants.

      In rare cases, a Plaintiff can explain in an affidavit or declaration what the

specific reasons are that he/she cannot present facts that are essential to justifying

3:19-cv-00146-SLG-MMS, Winters v. Nighswonger, et al.
Order & Notice to Pro Se Plaintiff
Page 2 of 3

     Case 3:19-cv-00146-SLG-MMS Document 23 Filed 04/27/21 Page 2 of 3
his/her opposition to the motion for summary judgment. In this situation, a Plaintiff

can request the Court to postpone its ruling on the motion for summary judgment.

If the Court is persuaded by such a motion to postpone its ruling, it may then defer

or deny the motion for summary judgment so that a Plaintiff has time to obtain

affidavits, declarations, or take discovery.

      IT IS THEREFORE ORDERED:

      1. The Plaintiff has until on or before 21 days after the date of this order

         to serve and file on the Defendants any opposition to the Defendants’

         Motion for Summary Judgement at Docket 18.

      2. The Defendants have until 14 days after service of the Plaintiff’s

         opposition to serve and file a reply.



      DATED this 27th day of April, 2021 at Anchorage, Alaska.



                                       /s/ Matthew M. Scoble
                                       UNITED STATES MAGISTRATE JUDGE




3:19-cv-00146-SLG-MMS, Winters v. Nighswonger, et al.
Order & Notice to Pro Se Plaintiff
Page 3 of 3

     Case 3:19-cv-00146-SLG-MMS Document 23 Filed 04/27/21 Page 3 of 3
